DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
 
Response to Amendment
The amendment filed July 11, 2022 has been entered. Claims 1-11 and 13-19 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections previously set forth in the Final Office Action mailed March 10, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Redlich (US 20090327057 A1; hereinafter Redlich) in view of Powell et al. (US 20150127547 A1; hereinafter Powell).
With respect to claims 1 and 19:
	Redlich teaches A computer-implemented method, comprising: (See at least Redlich: Abstract)
A system, comprising: a publisher system configured to... at least one user device of the first user configured to:... a comprehension system configured to:... an event system configured to:... a transaction service provider system configured to:... (By disclosing, the system, or method may be produced in a single computer system having separate elements or means for performing the individual functions or steps, or may be arranged in a distributed computer system, interconnected by any suitable means as a local area network (LAN) or widely distributed network (WAN) over a telecommunications system (such as the Internet). See at least Redlich: Abstract; [0101])
presenting, with a publisher system, media content to a first user; (By disclosing, the video preview is posted on YouTube 185c. The audio preview is posted on Last FM 185d. The picture preview 182 is posted on Flickr 185e. Therefore, any person interested in the user created content and user created web site from blog 185a, Wikipedia 185b, YouTube 185c, last FM 185d or Flickr 185e can click on the hyperlink from the thumbnail preview and be transferred to the user's web page with the user created video 172 thereon. See at least Redlich: [0052]-[0053] & [0033]-[0035])
capturing, with a first user device of the first user, media content data from the media content being presented by the publisher system; (By disclosing, content filter 20 processes the uploaded Content A, B, C from the user, operates on the content itself such as the text in Content C. This semantic analysis of the content enables the system to identify, potentially, the band, the event, or the site (location) of the concert. Further, the content may have indicators or meta data indicating the time the photograph or video was taken, the camera which captured the picture or video, the date, as well as the author or creator. See at least Redlich: [0035])
receiving, with a comprehension system, the media content data from the first user device;... (By disclosing, the user uploads content and optionally (OPT) adds a descriptor title to the uploaded electronic content and/or a description or descriptor of the electronic content. In addition, a new web page with new content has been published by the system server, and a user and viewers to that web page, rank the content on the web page at block 154. The user or viewer obtains at least the information for accessing the content. See at least Redlich: [0034], [0031] & [0051]-[0052])
extracting, with the comprehension system, keyword data associated with at least one keyword from the media content; (By disclosing, the preview extractor extracts a preview of the text or script (a short quote) from the user created video as noted in function block 176. See at least Redlich: [0052] & [0050])
transmitting, with the comprehension system, the keyword data to an event system; (By disclosing, the user web page has ad content relevant of the user as well as the group and other content-based items which, hopefully, the visitor will click on the ads, go to the advertiser's designated site. See at least Redlich: [0052] & [0098]) 
determining, with the event system, at least one event from a plurality of events stored in an event database based at least partially on the keyword data; (By disclosing, the user uploads Content A, which is an electronic image or picture of a car, as functional block 14, uploads Content B, which is a video of a car at functional block 16, and uploads Content C, which is a picture from a concert and text (txt) describing the concert event at functional block 18. In addition, the preview extractor extracts a preview of the text or script (a short quote) from the user created video as noted in function block 176. Furthermore, Functional block 122 of the relevancy engine 120 is a meta data sensor which identifies the source of the content, classifies the content by type such as a picture, video, text, blog, etc., identifies the date in the meta data with the content, if available, the time, the location or the IP address from which the content is uploaded, and the author or creator. And the relevancy factors compiled for a particular web page may be including as meta data in the page or may be stored in the system database or index associated with the content. See at least Redlich: [0034]-[0035], [0050] & [0052])
transmitting, with the event system, event data associated with the at least one event to the comprehension system;... (By disclosing, the previews are posted on corresponding websites including YouTube, etc. See at least Redlich: [0052]-[0053] & [0098])
However, Redlich does not teach ...receiving, with the comprehension system, account identifier data from the first user device, the account identifier data associated with an account identifier of the first user; receiving, with the comprehension system, first user device identification data from the first user device, the first user device identification data associated with the first user device of the first user;, and ...generating, with the comprehension system, a payment token based at least partially on the event data and the account identifier data; transmitting, with the comprehension system, the payment token to the first user device based at least partially on the first user device identification data; transmitting, with the first user device, the payment token to a merchant system at a location associated with the at least one event via near-field communication (NFC) based on being within communication range of the merchant system, wherein the merchant system generates an authorization request comprising the payment token for a first transaction based on receiving the payment token from the first user device; receiving, with a transaction service provider system, the authorization request comprising the payment token from the merchant system; transmitting, with the transaction service provider system, the authorization request comprising the payment token to the comprehension system; detecting, with the comprehension system, the first user device at the location associated with the at least one event based on receiving the authorization request comprising the payment token; determining, with the comprehension system, the account identifier based on the payment token; transmitting, with the comprehension system, the account identifier to the transaction service provider system; and transmitting, with the transaction service provider system, a second authorization request based on the account identifier to an issuer system.
Powell, directed to network token system and thus in the same field of endeavor, teaches 
...receiving, with the comprehension system, account identifier data from the first user device, the account identifier data associated with an account identifier of the first user; (By disclosing, token attributes may include a wallet identifier associated with the token, an additional account alias or other user account identifier (e.g., an email address, username, etc.), a device identifier, an invoice number, etc. See at least Powell: [0045] & [0206])
receiving, with the comprehension system, first user device identification data from the first user device, the first user device identification data associated with a first user device of the first user;... (By disclosing, token attributes may include a wallet identifier associated with the token, an additional account alias or other user account identifier (e.g., an email address, username, etc.), a device identifier, an invoice number, etc. See at least Powell: [0045]). 
generating, with the comprehension system, a payment token based at least partially on the event data and the account identifier data; ... (By disclosing, a token requestor may provide token attributes at the time of requesting the generation of tokens. Also, the token may be associated with a payment network. In addition, tokens may have ongoing management and updates due to events that may cause the mapping to be deactivated by the token requestor 902. See at least Powell: [0045] & [0185])
transmitting, with the comprehension system, the payment token to the first user device based at least partially on the first user device identification data; (By disclosing, an "assigned token assurance level" may refer to the actual (i.e. generated) value assigned by the token service provider to the token as the result of the identification and verification (ID&V) process performed by an entity within the tokenization ecosystem. The assigned token assurance level may be provided back to the token requestor (user device) in response to the token request message. As stated above, the token may be associated with a payment network. In addition, token attributes may include information that can determine how a token can be used, delivered, issued, etc. Furthermore, a token service provider may provide reports or data output to reporting tools regarding approved, pending, or declined token requests, including any assigned token requestor IDs. See at least Powell: [0044]-[0045] & [0039])
transmitting, with the first user device, the payment token to a merchant system at a location associated with the at least one event via near-field communication (NFC) based on being within communication range of the merchant system, wherein the merchant system generates an authorization request comprising the payment token for a first transaction based on receiving the payment token from the first user device; (By disclosing, an e-commerce proximity mode or mobile contactless modes (e.g., near-field communication (NFC) communication) may include submitting a token by a consumer from a wallet application on a mobile device at a merchant location. In addition, the account holder 102 may be capable to utilize a consumer device to initiate a transaction using any suitable transaction channel such as through a scan of a mobile device (e.g., using a QR.TM. code or bar code), a tap of a mobile device to a merchant access device (e.g., near-field communication (NFC) transaction or other contactless/proximity transaction), a click on a computer or other mobile device in order to initiate an e-commerce transaction (e.g., online transaction), or through any other channel in which a transaction may be initiated and a token may be passed to a merchant computer. Furthermore, the token may be passed through a near field communication (NFC) (e.g. point-of-sale use case). Therefore, the location may be associated with the event. See at least Powell: [0047], [0070] & [0103]. For the association between the event and location, see also Redlich: [0035] & [0047])
receiving, with a transaction service provider system, the authorization request comprising the payment token from the merchant system; (By disclosing, an e-commerce proximity mode or mobile contactless modes (e.g., near-field communication (NFC) communication) may include submitting a token by a consumer from a wallet application on a mobile device at a merchant location. In addition, the account holder 102 may be capable to utilize a consumer device to initiate a transaction using any suitable transaction channel such as through a scan of a mobile device (e.g., using a QR.TM. code or bar code), a tap of a mobile device to a merchant access device (e.g., near-field communication (NFC) transaction or other contactless/proximity transaction), a click on a computer or other mobile device in order to initiate an e-commerce transaction (e.g., online transaction), or through any other channel in which a transaction may be initiated and a token may be passed to a merchant computer. See at least Powell: [0047], [0070] & [0103])
transmitting, with the transaction service provider system, the authorization request comprising the payment token to the comprehension system; (By disclosing, the token is submitted or passed to the merchant, merchant application, or a mobile device at a merchant location. See at least Powell: [0047])
detecting, with the comprehension system, the first user device at the location associated with the at least one event based on receiving the authorization request comprising the payment token; (By disclosing, a "token presentment mode" may indicate a method through which a token is submitted for a transaction (associated with an event). Also, an e-commerce proximity mode may include submitting a token by a consumer from a wallet application on a mobile device at a merchant location. See at least Powell: [0047] & [0147])
determining, with the comprehension system, the account identifier based on the payment token; and (By disclosing, a payment token may include a high value token that can be used in place of a real account identifier (e.g., PAN) to generate original and/or subsequent transactions for a consumer account and/or card. See at least Powell: [0046], [0049] & [0176])
transmitting, with the transaction service provider system, a second authorization request based on the account identifier to an issuer system. (By disclosing, the issuer 104 may be responsible for authorization and ongoing risk management in the tokenization ecosystem environment 100. See at least Powell: [0068])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the revenue sharing system that incentivizes content providers and registered users and includes payment processing teachings of Redlich to incorporate the network token system teachings of Powell for the benefit of facilitating requesting, generating and issuing tokens, as well as maintaining an established mapping of tokens to primary account numbers (PANs) in a repository (e.g. token vault). (See at least Powell: [0038])
With respect to claim 2:
	Redlich and Powell teach the method of claim 1, as stated above.
Redlich further teaches wherein the media content data comprises at least one of the following: audio data, visual data, or any combination thereof. (By disclosing, simple Internet platform server system which is user friendly and which enables a user to easily post his or her user generated content including text, electronic images or pictures, video, audio or other user created electronic content and incentivize the content provider by monetizing the content with ads and then sharing the ad revenue. See at least Redlich: [0005] & [0052])
With respect to claim 3:
	Redlich and Powell teach the method of claim 1, as stated above.
Redlich further teaches wherein the media content data further comprises metadata associated with at least one of a time or a location of the media content, and wherein determining the at least one event comprises determining, with the event system, the at least one event from the plurality of events stored in the event database based at least partially on the keyword data and the metadata. (By disclosing, the content may have meta data with geographic location, time of creation, author or creator, as well as other indicia of content relevancy. In addition, Functional block 122 of the relevancy engine 120 is a meta data sensor which identifies the source of the content, classifies the content by type such as a picture, video, text, blog, etc., identifies the date in the meta data with the content, if available, the time, the location or the IP address from which the content is uploaded, and the author or creator. And the relevancy factors compiled for a particular web page may be including as meta data in the page or may be stored in the system database or index associated with the content. See at least Redlich: [0035], [0050] & [0052])
With respect to claim 4:
	Redlich and Powell teach the method of claim 1, as stated above.
Redlich further teaches wherein the at least one keyword comprises at least one of the following: an offer term, a participating merchant, a participating issuer, an eligible account type, or any combination thereof. (By disclosing, the user may define targeted social web sites as distribution sites. Therefore, the video preview (keyword) is posted on YouTube 185c, the audio preview is posted on Last FM 185d, the picture preview 182 is posted on Flickr 185e.. any person interested in the user created content and user created web site from blog 185a, Wikipedia 185b, YouTube 185c, last FM 185d or Flickr 185e can click on the hyperlink from the thumbnail preview and be transferred to the user's web page with the user created video 172 thereon.. the user web page has ad content relevant of the user as well as the group and other content-based items which, hopefully, the visitor will click on the ads, go to the advertiser's designated site, purchase goods resulting in the payment of associated sales referral fees (offer term) which are ultimately split between the user supplying the content and the system operator and any referral source. See at least Redlich: [0052] & [0086])
With respect to claim 5:
	Redlich and Powell teach the method of claim 1, as stated above.
Redlich further teaches wherein the media content data comprises audio data, and wherein extracting the keyword data comprises: extracting, with the comprehension system, word data associated with at least one word from the media content data using at least one of speech recognition or natural language processing; and determining, with the comprehension system, the at least one keyword based at least partially on the at least one word extracted from the media content data. (By disclosing, the preview extractor extracts a preview of the text or script (a short quote) from the user created video as noted in function block 176. In addition, the band Black Eyed Peas may be stored in category selector 22 and the system may recognize the band Black Eyed Peas as being associated with musical entertainment. See at least Redlich: [0052], [0050] & [0035])
With respect to claim 6:
	Redlich and Powell teach the method of claim 1, as stated above.
Redlich further teaches wherein the media content comprises at least one command, the method further comprising: 
detecting, with the first user device, the at least one command based on the media content; (By disclosing, User U1 independently uploads content cnt1, cnt2, cnt3 and cnt4 to various third party web sites which, as an example herein, include Flickr; YouTube; Facebook; and Lastfm. Import function 400, being a module in the system (see system 223, in FIG. 8), issues upload commands cmd unique to each third party web site. Therefore, in general, the User U1 profile will include tokens or control keys for Flickr, designated as command cmd-Fl. See at least Redlich: [0068] & [0082])
capturing, with the first user device, the media content data associated with the media content for a first time period after detecting the command; and (By disclosing, the contest may include rules such as everyone who posts any content of any nature within a one month period has a "contest ticket" randomly assigned to his or her account. At the end of the month, the system operator will randomly select one the contest ticket and award a money bonus or something else of value. See at least Redlich: [0086])
transmitting, with the first user device, the media content data. (By disclosing, once a QA token is assigned to designated content by a user, the token must remain on the content for a predetermined t period of time, for example, one hour, twenty-four hours or thirty days. See at least Redlich: [0090] & [0086])
With respect to claim 7:
	Redlich and Powell teach the method of claim 1, as stated above.
Powell, in the same field of endeavor, further teaches wherein the account identifier data comprises a general-purpose payment token, and wherein the payment token comprises a special-purpose payment token associated with the at least one event. (By disclosing, the token attributes may identify a type of token indicating how the token may be used. A payment token may include a high value token that can be used in place of a real account identifier (e.g., PAN). See at least Powell: [0046])
With respect to claim 8:
	Redlich and Powell teach the method of claim 1, as stated above.
Powell, in the same field of endeavor, further teaches
wherein the account identifier data comprises second user device identification data associated with a second user device of the first user. (By disclosing, methods used for verification may be implemented to provide an acceptable user experience based on the device type (e.g. mobile phone, computer, etc.) that the account holder may use during the authentication process. See at least Powell: [0091])
With respect to claim 9:
	Redlich and Powell teach the method of claim 1, as stated above.
Powell, in the same field of endeavor, further teaches
further comprising: determining, with the comprehension system, a primary account number (PAN) of the first user based on the account identifier data, wherein generating the payment token comprises generating, with the comprehension system, the payment token based at least partially on the at least one event and the PAN. (By disclosing, a payment account identifier (e.g., a primary account number (PAN)) may be tokenized by replacing the primary account identifier with a substitute number (e.g. a token) that may be associated with the payment account identifier. See at least Powell: [0048])
With respect to claim 10:
	Redlich and Powell teach the method of claim 1, as stated above.
Redlich further teaches wherein the first user device comprises at least one of the following: a mobile device, a vehicle on-board system, a networked device, or any combination thereof. (By disclosing, the client computer 211 may be any computer based device such as a laptop, PC, personal data assistant or an Internet enabled cell phone. See at least Redlich: [0054])
With respect to claim 11:
	Redlich and Powell teach the method of claim 1, as stated above.
Powell, in the same field of endeavor, further teaches
further comprising: receiving, with the comprehension system, first user device location data associated with a current location of the first user device; determining, with the comprehension system, a nearest location associated with the at least one event based at least partially on the first user device location; and transmitting, with the comprehension system, nearest location data associated with the nearest location associated with the at least one event to the first user device. (By disclosing, an e-commerce proximity mode may include submitting a token by a consumer from a wallet application on a mobile device at a merchant location (user device location, closest to the event). See at least Powell: [0047])
With respect to claim 13:
	Redlich and Powell teach the method of claim 1, as stated above.
	Redlich teaches further comprising: 
receiving, with the comprehension system, a request to share event data associated with the at least one event with a second user;... (By disclosing, system function 322 then operates on a content request to get a preformed web page associated with the requested content, or gets a web page associated with the search term input by the user or obtains a default web page. See at least Redlich: [0061] & [0034]-[0035])
Powell, in the same field of endeavor, further teaches
receiving, with the comprehension system, second account identifier data associated with a second account identifier of the second user; (As stated above with respect to claim 1, see at least Powell: [0045])
receiving, with the comprehension system, second user device identification data associated with a second user device of the second user; (As stated above with respect to claim 1, see at least Powell: [0045])
generating, with the comprehension system, a second token based on the event data and the second account identifier data; and (As stated above with respect to claim 1, see at least Powell: [0045])
transmitting, with the comprehension system, the second token to the second user device based at least partially on the second user device identification data. (As stated above with respect to claim 1, see at least Powell: [0044] & [0039])
With respect to claim 14:
	Redlich and Powell teach the method of claim 1, as stated above.
Powell, in the same field of endeavor, further teaches
further comprising: 
determining, with the comprehension system, a plurality of primary account numbers (PANs) associated with the account identifier;... (As stated in with respect to claim 9, see at least Powell: [0048])
selecting, with the comprehension system, a PAN of the plurality of PANs corresponding to a greatest potential reward, (As stated in with respect to claim 9, see at least Powell: [0048])
wherein generating the payment token comprises generating, with the comprehension system, the payment token based on the at least one event and the PAN of the plurality of PANs corresponding to the greatest potential reward. (As stated in with respect to claim 9, see at least Powell: [0048])
Redlich further teaches
...determining, with the comprehension system, a potential reward associated with each PAN of the plurality of PANs; and (By disclosing, FIG. 12 diagrammatically illustrates multiple incentives provided for sharing the cpm revenue, those incentives given to viewers in the form of affinity rewards or loyalty rewards, to content provider users, to voters for quality approval QA posting, to users participating in contests (potential reward), to users who refer other users to the system, to charity, to tips transferred from one registered user to another registered user and to simple transfers on account from one user to another. See at least Redlich: [0086])
selecting, with comprehension system, a PAN of the plurality of PANs corresponding to a greatest potential reward (By disclosing, FIG. 12 diagrammatically illustrates multiple incentives provided for sharing the cpm revenue, those incentives given to viewers in the form of affinity rewards or loyalty rewards, to content provider users, to voters for quality approval QA posting, to users participating in contests (greatest potential reward), to users who refer other users to the system, to charity, to tips transferred from one registered user to another registered user and to simple transfers on account from one user to another. See at least Redlich: [0086])
With respect to claim 15:
	Redlich and Powell teach the method of claim 7, as stated above.
Powell, in the same field of endeavor, further teaches
wherein the general-purpose payment token comprises a first set of digits having a predetermined number of digits, the first set of digits comprising a first bank identification number (BIN) comprising a subset of the first set of digits, and wherein the special-purpose payment token comprises a second set of digits having the predetermined number of digits, the second set of digits comprising a second BIN comprising a subset of the second set of digits, the second BIN being different than the first BIN. (By disclosing, the format of the token may include a token issuer identifier that allows an entity to identify an issuer. For instance, the token issuer identifier may be associated with an issuer's BIN of the underlying PAN in order to support the existing payment flow. In addition, a "token issuer identifier range (issuer BIN range)" may refer to a unique identifier (e.g., of 6 to 12 digits length) originating from a set of pre-allocated token issuer identifiers (e.g., 6 digit token BINs). See at least Powell: [0034]-[0037] & [0046])
With respect to claim 18:
	Redlich and Powell teach the method of claim 7, as stated above.
Powell, in the same field of endeavor, further teaches
wherein receiving the authorization request comprises receiving, with the transaction service provider system, the authorization request comprising the special-purpose token; (By disclosing, the token attributes may identify a type of token indicating how the token may be used (special-purpose token). A payment token may include a high value token that can be used in place of a real account identifier (e.g., PAN). See at least Powell: [0046])
wherein determining the account identifier based on the payment token comprises determining, with the comprehension system, the general-purpose payment token based on the special-purpose payment token; (By disclosing, the token attributes may identify a type of token indicating how the token may be used. A payment token (general-purpose payment token) may include a high value token that can be used in place of a real account identifier (e.g., PAN). See at least Powell: [0046])
wherein transmitting the second authorization request based on the account identifier comprises:
determining, with the comprehension system, a primary account number (PAN) based on the general-purpose token; and (By disclosing, a token exchange may include replacing a payment token with a corresponding primary account number (PAN) that was associated with the payment token during tokenization of the PAN. See at least Powell: [0049])
transmitting, with the transaction service provider system, the second authorization request comprising the PAN to the issuer system. (By disclosing, the issuer 104 may issue an account represented by a primary account number (PAN) to an account holder 102, upon request of the account holder 102. The account holder 102 may use the account to conduct payment transactions. See at least Powell: [0068])
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Redlich in view of Powell, applied to claim 15, and in further view of Muftic (US 5943423 A; hereinafter Muftic).
With respect to claim 16:
	Redlich and Powell teach the method of claim 15, as stated above.
Powell, in the same field of endeavor, further teaches 
wherein the first set of digits comprises a first set of remaining digits other than the first BIN and the second set of digits comprises a second set of remaining digits other than the second BIN, the method further comprising:... (As stated above with respect to claim 15, see at least Powell: [0034]-[0037] & [0046])
However, Redlich and Powell do not teach ...determining, with the comprehension system, the second set of remaining digits by masking the first set of remaining digits.
Muftic, directed to smart token system for secure electronic transactions and identification and thus in the same field of endeavor, teaches 
determining, with the comprehension system, the second set of remaining digits by masking the first set of remaining digits. (By disclosing, bit masks may be used in different user applications such as indicators of certain token owner characteristics, as access attributes, as processing flags, etc. See at least Muftic: 10/43-52)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Redlich and Powell to incorporate the smart token system for secure electronic transactions and identification teachings of Muftic for the benefit of facilitating secure electronic transactions over an unsecure network. (See at least Muftic: 3/12-15)
With respect to claim 17:
	Redlich, Powell, and Muftic teach the method of claim 16, as stated above.
	Muftic, in the same field of endeavor, further teaches 
wherein masking the first set of remaining digits comprises: 
determining, with the comprehension system, a four-bit representation for each digit of the first set of remaining digits; (By disclosing, Bit_Mask_OP_CONST performs simple bit string operations using one of the internally stored bit masks and externally supplied bit string constant. See at least Muftic: 10/43-52; 12/41-56)
determining, with the comprehension system, a four-bit masked representation for each digit of the first set of remaining digits by combining the four-bit representation with a code using at least one logic gate; and (As stated above, see at least Muftic: 10/43-52; 12/41-56)
determining, with the comprehension system, the second set of remaining digits based on the four-bit masked representation for each digit of the first set of remaining digits. (As stated above, see at least Muftic: 10/43-52; 12/41-56)

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.
In response to the applicant’s argument that Redlich does not disclose or suggest at least the features of "presenting, with a publisher system, media content to a first user; capturing, with a first user device of the first user, media content data from the media content being presented by the publisher system; [and] receiving, with a comprehension system, the media content data from the first user device," as recited by claim 1, it is noted that Redlich teaches that the content is provided to a consumer or any person interested in the user created content and user created web site from blog 185a, Wikipedia 185b, YouTube 185c, last FM 185d or Flickr 185e. See at least Redrich: [0052].
Applicant's arguments with respect to the 103 rejections fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fraines et al. (WO 2018176053 A1) teaches social media system with navigable, artificial-intelligence-based graphical user interface with a carousel view, including support user-relevant notifications for city alerts, concert tickets, currency, job postings, charity opportunities, governmental or community alerts, concerts, currency exchange rates, new email messages, events, etc.
Gordon et al. (US 20180032997 A1) teaches system, method, and computer program product for determining whether to prompt an action by a platform in connection with a mobile device, including that the wallet application may fetch additional content and/or ads relating to the digital ticket.
Thomas et al. (US 20170046635 A1) teaches system and methods for mapping price and location of tickets in an event venue, including a pull-down menu listing categories such as sports tickets, concert tickets, theater and arts tickets, and ticket gift certificates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685